Citation Nr: 1430125	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veteran's Law Judge in September 2013.  The hearing transcript is of record.

These matters were previously remanded in October 2013 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's degenerative arthritis of the lumbar spine has been manifested by pain and limited of motion with constant negative forward flexion of the spine, that most closely approximates limitation of thoracolumbar flexion to 30 degrees or less.

2.  During the entire appeal period, the impairment caused by Veteran's peripheral sensory neuropathy of the right lower extremity has most closely approximated mild incomplete paralysis of the sciatic nerve.
 
3.  During the entire appeal period, the impairment caused by Veteran's peripheral sensory neuropathy of the left lower extremity has most closely approximated mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent but no higher, have been met for degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2013).

2.  The criteria for a rating in excess of 10 percent for peripheral sensory neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating in excess of 10 percent for peripheral sensory neuropathy of the left lower extremity are not met. 38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in January 2008 and October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in January 2008, October 2011, and March 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran asserts that the symptoms of his lumbar spine disability warrant a rating in excess of the currently assigned 20 percent rating.  He also asserts that the symptoms of his radiculopathy of the right and left lower extremities warrant ratings in excess of 10 percent.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2013). 

The Veteran's radiculopathy of the right and the left lower extremities are currently each rated 10 percent for incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The RO has rated the Veteran's low back disability under Diagnostic Code 5242 for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

An August 2006 private treatment note reported that the Veteran had been assessed with marked degenerative disc disease and a long history of pain down the left lower extremity.

A February 2007 private physician treatment note indicated that the Veteran reported increased lower back pain and anterior thigh pain bilaterally when he stood up.  Also reported by the Veteran was numbness and tingling in the bilateral thighs.  The private physician reported that the Veteran stood in a lumbar flexed position due to symptoms.  No lower extremity weakness was reported.

An August 2007 private physician treatment note reported that the Veteran was in a lumbar flexed position of 20 percent with range of motion on flexion to 100 percent and extension to negative 20 percent.  A negative straight leg raise test was found for both legs.

An October 2007 private physician treatment record shows that the Veteran was in a lumbar flexed position when standing.  Range of motion was reduced with flexion to 90 percent and extension to negative 10 percent.  A bilateral negative straight leg test was reported.  The private physician reported that the Veteran had difficulty getting in the prone position on the examining table.

At a January 2008 VA examination the Veteran reported that he experienced pain when standing for long periods of time.  He reported no stiffness or weakness.  The Veteran described pain that was constant and traveled down both of his legs.  He described his leg pain as burning, aching, sharp, and tingling.  The Veteran reported taking medication and undergoing injections to treat his condition and he also reported that he did not experience any incapacitating episodes due to his lumbar spine disability.

The VA examiner reported that the Veteran's posture was within normal limits but that his gait was abnormal and aching.  The Veteran did not require any assistive devices for ambulation.  Range of motion of the Veteran's spine was flexion to 70 degrees and extension limited to 10 degrees.  Rotation to the right and left were limited to 15 degrees.  Right and left lateral flexion was limited to 20 degrees.  The VA examiner noted that the Veteran was unable to stand straight up without aggravating back pain.  The Veteran also showed a negative straight leg test.  No specific radiculopathy signs were noted.  No evidence of radiating pain, muscle spasms, or tenderness was noted.  No ankylosis of the lumbar spine was reported by the VA examiner.  Also noted was that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Symmetry of spinal motion with normal curvatures of the spine was reported.  The VA examiner reported that the Veteran exhibited no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Examination of the peripheral nerves showed no abnormal findings.  Neurological examination of the lower extremities showed motor function and sensory function within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  

A March 2008 private physician treatment note reported that the Veteran showed no lower extremity weakness.  Range of motion on flexion was shown to be 90 percent and extension to 10 percent.  Tenderness was noted at the bilateral SI joints.

An April 2008 private physician treatment note reported that the Veteran had received epidural injection for his left L5-S1 back pain.  The Veteran reported that he could stand for 10 minutes without having symptoms concerning his back condition.  He reported that he had lower back and anterior thigh pain.  The Veteran was found to use a cane and showed no lower extremity weakness.  Range of motion of the spine was noted at 90 percent and extension to negative 5 percent.  The private physician reported that the Veteran's back was non-tender to palpitation and that he had a negative bilateral straight leg raise.

A December 2009 private physician treatment note reported that the Veteran showed a decrease in spinal extension to negative 20 percent and flexion to 80 percent.  A bilateral negative straight leg raise was shown.

A May 2010 private physician back consultation report showed that the Veteran had no leg or left buttock pain after epidural injections.  The Veteran still reported minimal low back pain and that he was taking sullindac.  His lower back range of motion was 20 percent for extension and 90 percent for flexion with negative bilaterally straight leg raise.  A neurological evaluation indicated that the Veteran was alert and oriented.  He showed 5 out of 5 for strength for the bilateral upper and lower extremity muscles.  Deep tendon reflexes were +1 for left patella, +2 for the right patella, and +2 for the bilateral Achilles tendons.  The Veteran was assessed with possible mild/acute radiculopathy, degenerative disc disease, and lumbar spondylosis.  

A November 2010 Private treatment record reported that the Veteran had numbness and tingling in the right anterolateral thigh with no swelling reported.  The Veteran had a negative bilateral straight leg test, with muscle strength of 5 out of 5 regarding the lower extremities.  Monofilament sensation was reported as being equal in both lower extremities.  The Veteran was assessed with paresthesia of the right anterolateral thigh.

A December 2010 private treatment record assessed the Veteran with possible radiculopathy.

A January 2011 private physician note showed that the Veteran reported one episode of numbness in his right foot that lasted 10 minutes but had resolved.  He reported no pain or numbness in the right lower extremity examination and elected not to undergo electric diagnostic study of the lower extremities.

At an October 2011 VA examination, the Veteran reported back pain that made it difficult to put on his socks, lift anything over 15 pounds, and stand longer than 15 minutes.  He also reported that he could not stand straight up and that he leaned on his shopping cart to use as a walker when shopping.  The Veteran reported that he could not walk further than 50 feet without resting and that he used a cane for balance and support.  He reported pain radiating down the left leg, lateral thigh down to his left knee.  Pain was also reported to radiate down the right thigh.  He reported that he had fallen due to his back pain.  He reported stiffness, fatigue, decreased motion, and numbness.  The Veteran reported that he did not experience spasms, paresthesia, or weakness.  He did not report having bowl problems, erectile dysfunction, or bladder problems in relation to his back.  No incapacitating episodes due to the Veteran's back condition were reported during the last 12 months.

Physical examination revealed no evidence of radiating pain on movement or muscle spasms.  Minimal back pain on palpitation was reported.  The VA examiner reported guarding in all movements of the back and that he could not put his legs straight when lying supine because of back pain.  No weakness was reported.  No ankylosis of the thoracolumbar spine was shown.

Range of motion testing showed thoracolumbar spine flexion to 70 degrees, extension to 0 degrees, right and left lateral flexion of 10 degrees, and right and left lateral rotation to 10 degrees.  No additional degree of limitation of motion was shown on repetitive testing.  The VA examiner reported that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was found to have constant back flexion with no lumbar curve.

Sensory examination using pin prick and monofilament indicated that that lumbar spine sensory function was impaired.  Testing specifically showed that the Veteran had a sensory deficit of the left anterior lower thigh.  Also shown was a sensory deficit of a right lateral thigh.  Right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  Signs of lumbar intervertebral disc syndrome was noted but no bowl dysfunction, bladder dysfunction, or erectile dysfunction were reported.  

The VA examiner indicated that the Veteran's lumbar spine disability manifested in lower back pain that radiated down both legs; an inability to stand erect; limited mobility; use of a cane; and marked guarding.  Effects on the Veteran's daily activities were noted as limited as the lumbar spine disability made basic household chores difficult.

At a February 2014 VA examination the VA examiner reported that the Veteran was diagnosed with a lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis.  The Veteran reported that he could not walk more than half of a block without experiencing back pain.  Flare-ups reportedly caused limited motion and a difficulty in rising up after stooping.  Transient pain extended to his left calf during flare ups while standing more than 10 minutes.  

Range of motion testing of the spine showed a forward flexion to 65 degrees with objective painful motion starting at 0 degrees.  Extension was limited to negative 25 degrees with objective painful motion starting at negative 25 degrees.  Right lateral flexion was measured to 20 degrees with objective painful motioned beginning at 0 degrees.  Left lateral flexion was measured to 5 degrees with pain noted at 0 degrees.  Right lateral rotation was measured to 5 degrees with pain noted at 0 degrees.  Left lateral rotation was measured to 5 degrees with pain noted at 0 degrees.  Repetitive testing showed no additional limitation in range of motion of the thoracolumbar spine.

The VA examiner noted that the Veteran's lumbar spine disability caused less movement than normal, excess fatigability, incoordination, pain on movement, instability of station, disturbances of locomotion, interference with sitting, standing, and weight bearing, and a lack of endurance.  Tenderness and spasm throughout his lumbar and lower thoracic paraspinous area on palpitation were noted.  The VA examiner reported that the Veteran exhibited muscle spasms and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  

Muscles strength testing of the lower extremities showed 5 out of 5 for the hips, knees, ankles, and toes.  Reflex examination showed a 1+ bilaterally for knees and ankles.

Sensory examination to light touch showed normal indications for the upper anterior thighs, thigh/knee, lower leg/ankle, and foot/toes.  A negative straight leg test for the right and left leg were shown.  

The VA examiner indicated that the Veteran showed signs of radiculopathy.  No constant pain, paresthesia, or numbness were shown.  The Veteran showed intermittent pain in the left lower extremity of mild severity.  The Veteran's L4, L5, S1, S2, and S3 nerves of the left were noted as affected with a mild severity.  

The VA examiner reported that no ankylosis of the spine was present.  No other neurological abnormalities or findings related to the Veteran's lumbar spine disability were noted.  The Veteran was found to have intervertebral disc syndrome with no incapacitating episodes over the past 12 months.  The Veteran used a cane on a constant basis for stability while standing and walking.  The VA examiner described the Veteran's effects of the lumbar spine disability as he could not stand up straight due to a combination of hip disease and lumbar degenerative disease.  The Veteran walked bent forward with a cane, but his back was not stuck, and therefore there was no ankylosis, but flexion was limited to between a starting point of 25 degree to 65 degrees.  Arthritis was noted as documented through X-ray imaging.  Functional impact of the Veteran's lumbar spine disability was reported that although the Veteran was retired, he could not maintain regular attendance and function at gainful employment both physical and sedentary, due to constant back pain and limited motion. 

The VA examiner further opined that it would be speculative to report as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  As to bilaterally radiculopathy, the Veteran reported only experiencing flares ups of brief left-sided radiculopathy extending to his left calf.

Regarding finding concerning the Veteran's radiculopathy, his sciatic nerve of his right side was evaluated as normal, and his left side was diagnosed with mild incomplete paralysis.  The VA examiner reported that the Veteran's nerve condition did not impact his ability to work.

Increased Rating for a Lumbar Spine Disability

The Board finds that the preponderance of the evidence supports the Veteran's claim for an increased rating for degenerative arthritis of the spine to 40 percent, but not higher, during the entire pendency of the appeal.

The Board notes that the Veteran was first assessed as standing in a flexed lumbar spinal position in February 2007.  In October 2007, the Veteran's private physician reported that the Veteran stood with a forward flexed thoracolumbar spinal position and was unable to extend his spine past forward flexion of 10 percent.  In April 2008, the Veteran was found to stand with a forward flexed spine of 5 percent and used a cane due to symptoms of his lumbar spine disability.  In December 2009, the Veteran was reported to stand in a negative 20 percent forward flexed spinal position.  An October 2011 VA examination report also showed that the Veteran stood in a forward flexed spinal position and was only able to walk 50 feet without resting.  

While the Veteran has been able to perform forward flexion of the thoracolumbar spine to various degrees during the pendency of the appeal, pain has been consistently observed throughout the entire range of motion.  

The February 2014 VA examiner noted that the Veteran began the range of motion testing at a 25 degree flexion of the spine and that he was unable to extend his spine more that negative 25 degrees..  Therefore, the total amount of forward flexion that Veteran could perform was 40 degrees with objective painful motion noted through the entire range of motion.  The Board also notes that the VA examiner reported that the Veteran's thoracolumbar spine functional impairment contributed to less movement than usual, excess fatigability, pain on movement disturbance of locomotion, and lack of endurance.  

While the Board is aware that the Veteran was able to complete a forward flexion greater than 30 degrees which is the criteria for a 40 percent rating under Diagnostic Code 5242.  The Board finds that the Veteran's permanent forward flexion of the spine to 25 degrees and the VA examiner's assessment that the thoracolumbar spine disability resulted in less movement than usual, excess fatigability, pain on movement, disturbances of locomotion, and lack of endurance, most closely approximates limitation of flexion to 30 degrees or less.  Therefore, a rating of 40 percent but not higher is warranted.

The Board finds that a rating in excess of 40 percent is not warranted as there is an absence of evidence to show unfavorable ankylosis of the entire thoracolumbar spine, which is required for a rating greater than 40 percent.  The Board also notes that at no time has the Veteran's degenerative arthritis of the spine been shown to have produced any incapacitating episodes during the pendency of this appeal.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the assignment of a 40 percent rating, but not higher, for a lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 40 percent rating, but not higher, for a lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right and Left Lower Extremity Radiculopathy

After reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for radiculopathy of the right and the left lower extremities are not met.  There is no medical evidence to support that the Veteran's neurological symptoms are anything more than mild in nature.  The objective findings of record indicate that the Veteran's impairment in each lower extremity is wholly sensory in nature.  The examinations of record have not shown any objective findings of motor impairment or muscle strength impairment.  There are also no findings of muscle atrophy in the lower extremities.  Moreover, the level of sensory disturbance has not been objectively shown to be more than mild in degree, as described in the May 2010 private physician treatment notes and the February 2014 VA examination report.

Both private treatment records and VA examination reports have not shown any symptoms that would meet the criteria for a 20 percent rating for radiculopathy of the lower extremities.  When the involvement is wholly sensory, the rating is to be for mild, or at most moderate, incomplete paralysis.  If the sensory involvement is only mild to moderate, the Board finds that the sensory involvement is not of the severity to warrant elevation to moderate incomplete paralysis.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran is competent to report on symptoms and credible in his belief that his symptoms are more severe than currently rated.  However, the nature and degree of severity of his radiculopathy of the lower extremities involves a medically complex matter.  The Board finds that the medical evidence is more probative in assessing whether the Veteran's overall disability more closely approximates a higher rating.  

Absent medical evidence collectively showing more than mild incomplete paralysis, ratings in excess of 10 percent for radiculopathy of the right and the left lower extremities are not warranted.  As the preponderance of the evidence is against the claim, the Board finds that higher ratings for lower extremity radiculopathy are not warranted.

Extraschedular Consideration

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the symptoms of the Veteran's back condition and lower extremity radiculopathy are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  With regard to radiculopathy of the left and right lower extremities he has reported some numbness and tingling.  Examiners have conducted examinations of the Veteran's spine and radiculopathy conditions and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to the disability.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence supports assignment of a higher rating for a lumbar spine disability of 40 percent but no higher.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the preponderance of the evidence is against the assignment of any higher ratings for radiculopathy of the right and left lower extremities and the claims for increase for radiculopathy are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a rating of 40 percent, but not higher, for a lumbar spine disability is granted.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


